NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 14 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ARMONDO GIBB ORTEGA,                             No. 10-16876

              Petitioner - Appellant,            D.C. No. 4:09-cv-02556-CW

  v.
                                                 MEMORANDUM*
JOHN W. HAVILAND,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                          Submitted September 1, 2011**
                            San Francisco, California

Before: WALLACE, BERZON, and BYBEE, Circuit Judges.

       California state prisoner Ortega appeals from the district court’s judgment

denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ortega contends that he was denied his Sixth Amendment right to counsel at

his motion for a new trial because Ortega drafted and argued the motion with

minimal assistance from counsel. Because Ortega does not show that the

California Court of Appeal’s determination that Ortega was represented by counsel

throughout the proceedings was contrary to, or involved an unreasonable

application of United States v. Cronic, 466 U.S. 648 (1984), the district court did

not err in denying the petition. See 28 U.S.C. § 2254(d)(1).

      AFFIRMED.